

116 HR 7104 IH: To direct the Secretary of Health and Human Services to award contracts, grants, and cooperative agreements to expand and enhance manufacturing capacity of vaccines and vaccine candidates to prevent the spread of SARS–CoV–2 and COVID–19.
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7104IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Ms. Kuster of New Hampshire (for herself and Mr. Jeffries) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to award contracts, grants, and cooperative agreements to expand and enhance manufacturing capacity of vaccines and vaccine candidates to prevent the spread of SARS–CoV–2 and COVID–19.1.Vaccine manufacturing and administration capacity(a)Enhancing manufacturing capacity(1)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) acting through the Director of the Biomedical Advanced Research and Development Authority shall, as appropriate, award contracts, grants, and cooperative agreements, and enter into other transactions, to expand and enhance manufacturing capacity of vaccines and vaccine candidates to prevent the spread of SARS–CoV–2 and COVID–19.(2)Authorization of appropriationsTo carry out this subsection, there are authorized to be appropriated such sums as may be necessary for fiscal years 2020 through 2024, to remain available until expended.(b)Report on vaccine manufacturing and administration capacity(1)In generalNot later than December 31, 2020, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate a report detailing—(A)an assessment of the estimated supply of vaccines and ancillary medical products related to vaccine administration necessary to control and stop the spread of SARS–CoV–2 and COVID–19, domestically and internationally;(B)an assessment of current and future domestic manufacturing capacity for vaccines or vaccine candidates to control or stop the spread of SARS–CoV–2 and COVID–19, vaccine candidates, and ancillary products related to the administration of such vaccines, including identification of any gaps in manufacturing capacity;(C)activities conducted to expand and enhance manufacturing capacity for vaccines, vaccine candidates, and ancillary medical products to levels sufficient to control and stop the spread of SARS–CoV–2 and COVID–19, domestically and internationally, including a list and explanation of all contracts, grants, and cooperative agreements awarded, and other transactions entered into, for purposes of such expansion and enhancement and how such activities will help to meet future domestic manufacturing capacity needs;(D)a plan for the ongoing support of enhanced manufacturing capacity for vaccines, vaccine candidates, and ancillary medical products sufficient to control and stop the spread of SARS–CoV–2 and COVID–19, domestically and internationally; and(E)a plan to support the administration of vaccines approved or authorized by the Food and Drug Administration to control and stop the spread of SARS–CoV–2 and COVID–19, domestically and internationally, including Federal workforce enhancements necessary to administer such vaccines.(2)Ancillary medical productsFor purposes of this subsection, ancillary medical products includes—(A)vials;(B)bandages;(C)alcohol swabs;(D)syringes;(E)needles;(F)gloves and other personal protective equipment; and(G)other medical products the Secretary determines necessary for the administration of vaccines.